Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Claims:
In claim 12, line 2, delete the term --which is-- and insert “the two connection points being”;
In claim 12, line 13, delete ‘’the respective’’ and insert “a respective”;
In claim 13, line 2, delete “recess’’ and insert “recesses”;
In claim 15, line 2, delete “the respective” and insert “each respective”;
In claim 20, line 3, delete ‘’the side and insert “a side”; and 
In claim 21, line 25, delete ‘’the surrounding” and insert “a surrounding”.
No authorization for this examiner’s amendment was necessary since the amendments were made in an effort to comply with 35 U.S.C. §112.
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 12-21 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 12, the prior art does not teach that at least some of the abutments respectively comprise at least one damping bow which is curved convexly in a direction towards the respective abutment surface, wherein a free space is provided behind the at least one damping bow of a respective abutment, wherein ends of the at least one damping bow are fixedly connected to the respective abutment in a manner of an arched bridge, and wherein the at least one damping bow is connected in a lateral direction, at least in a partial area between the ends of the at least one damping bow or over an entire dimension of the at least one damping bow, via a connecting region to an inner wall of a side part of the side parts that faces towards the guide channel, wherein the inner wall of the side part is recessed in an area of the at least one damping bow and presents a first recess opening to the free space as well as an opposite second recess, the first and second recesses being recessed in relation to a surrounding surface of the inner wall; and regarding claim 21, the prior art does not teach the structure of the side parts, wherein each of the first and second damping bow is connected in a lateral direction, at least in a partial area between the ends thereof or over an entire dimension thereof, via a respective connecting region to an inner wall of the first side part, wherein the inner wall of the first side part is recessed in an area of the first and second damping bows, respectively, and presents a first recess opening into to the free space as well as an opposite second recess, respectively, the first and second recess being recessed in relation to the surrounding surface of the inner wall, respectively, in combination with the other limitations as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781.  The examiner can normally be reached on Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NKEISHA SMITH/               Primary Examiner, Art Unit 3632                                                                                                                                                                                         	May 19, 2022